___________

                                    No. 96-1374
                                    ___________

United States of America,                *
                                         *
              Appellee,                  *
                                         *
                                         *
         v.                              *
                                         *
Karim Akbar, also known as Paul          *
Patrick Davis, also known as             *   Appeal from the United States
Ocie Clyde Davis, also known as          *   District Court for the
Ocie Clide Davis, also known as          *   Western District of Arkansas.
Ocie C. Davis, also known as             *
Ocie Davis, also known as                *        [UNPUBLISHED]
Karim D. Akbar, also known as            *
Clarence Earl Jackson, also              *
known as Robert Johnson, also            *
known as Karim El-Amin Akbar,            *
also known as Karim E. Akbar,            *
                                         *
              Appellant.                 *


                                    ___________

                       Submitted:   November 21, 1996

                           Filed:   November 25, 1996
                                    ___________

Before McMILLIAN, BEAM, and HANSEN, Circuit Judges.
                               ___________

PER CURIAM.


         Karim Akbar challenges the 157-month sentence imposed by the district
     1
court after he pleaded guilty to bank robbery, in violation of 18 U.S.C.
§§ 2113(a) and (d), and using and carrying a firearm during and in relation
to a crime of violence, in violation of 18 U.S.C. § 924(c)(1).        Counsel
filed a brief pursuant




         1
      The Honorable Jimm Larry Hendren, United States District
Judge for the Western District of Arkansas.
to Anders v. California, 386 U.S. 738 (1967), and was granted leave to
withdraw.    This court granted Akbar leave to file a pro se supplemental
brief, which he has done.   We affirm.


     In his Anders brief, counsel challenges the district court's denial
of a reduction for accepting responsibility, under the United States
Sentencing Commission, Guidelines Manual, § 3E1.1 (Nov. 1994), and notes
that Akbar wishes to raise an ineffective assistance of counsel claim.


     We conclude the district court did not clearly err in denying Akbar
a section 3E1.1 reduction, based on the court's finding that Akbar's
conduct in escaping from custody was inconsistent with his acceptance of
responsibility and on its observations of Akbar on at least three separate
occasions.   See United States v. Cox, 921 F.2d 772, 773 (8th Cir. 1990);
see also United States v. Johnigan, 90 F.3d 1332, 1338 (8th Cir. 1996)
(standard of review).   Akbar's voluntary admission of his involvement in
the offense does not entitle him to the reduction, see United States v.
Diggs, 82 F.3d 195, 200 (8th Cir.), cert. denied, 1996 WL 411298 (U.S. Oct.
21, 1996) (No. 96-5244), nor does his mere expression of remorse, see
United States v. Roggy, 76 F.3d 189, 194 (8th Cir.), cert. denied, 116 S.
Ct. 1700 (1996).   Moreover, the district court assessed an obstruction-of-
justice enhancement -- which Akbar does not challenge -- and we conclude
this is not an extraordinary case in which Akbar is also entitled to an
acceptance-of-responsibility reduction.   See USSG § 3E1.1, comment. (n.4);
United States v. Anderson, 68 F.3d 1050, 1056 (8th Cir. 1995).


     Any ineffective-assistance claims Akbar wishes to raise should be
presented in a 28 U.S.C. § 2255 motion.   See United States v. Thomas, 992
F.2d 201, 204 (8th Cir. 1993).    Having carefully reviewed the record and
Akbar's pro se brief, we have found no nonfrivolous issue for appeal.   See
Penson v. Ohio, 488 U.S. 75, 80 (1988).




                                    -2-
Accordingly, the judgment of the district court is affirmed.


A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -3-